Citation Nr: 0940699	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to July 
1999. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claim for 
service connection for chronic headaches.  

This matter was previously before the Board in October 2006, 
at which time it, inter alia, remanded the current issue on 
appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

The Board notes that the Veteran also had perfected an appeal 
for her claim for service connection for premenstrual 
syndrome and allergic rhinitis/sinusitis, and for her claim 
for a higher disability rating for Raynaud's syndrome.  
However, those claims were decided in the Veteran's favor in 
two rating decisions dated in March 2007 and July 2009.  The 
Veteran has not appealed either the ratings or effective 
dates assigned for these disabilities.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  Therefore, these 
issues are not before the Board.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
chronic migraine headaches.

2.  There is evidence of treatment for recurrent headaches in 
service.

3.  There is probative evidence of a link between the 
Veteran's migraine headaches and her military service.


CONCLUSION OF LAW

 Migraine headaches were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in January 2001 and 
November 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate her claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Moreover, in the VCAA letter dated in November 2006, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in July 
2000.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2001, 
followed by subsequent VCAA and Dingess notice in November 
2006, the RO readjudicated the claim in an SSOC dated in July 
2009.  Thus, the timing defect in the notice has been 
rectified.  In any event, the Veteran has never alleged how 
any timing error prevented her from meaningfully 
participating in the adjudication of her claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  The Veteran and her representative also have 
submitted several statements in support of her claim.  
Further, she was provided with a VA examination in April 2008 
for the disability currently on appeal.  There is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2006 remand.  Specifically, the 
RO was instructed to provide the Veteran with VCAA notice as 
required by Dingess, supra; to obtain all relevant VA or 
private treatment records identified by the Veteran; and to 
provide the Veteran with a neurological examination to 
determine the nature and etiology of any headaches.  The 
Board finds that the RO has complied with these instructions 
and that the April 2008 VA examination report substantially 
complies with the Board's October 2006 remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that her migraine headaches 
began in service and that she received treatment for 
headaches multiple times during service.  See the notice of 
disagreement (NOD) dated in November 2000 and statement 
attached to VA Form 9 dated in October 2003.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a recent VA examination in April 2008 
found that the Veteran has chronic migraine headaches.  See 
VA examination report dated in April 2008.  Thus, the 
evidence of record confirms that the Veteran currently has 
migraine headaches.

In-service, a review of the Veteran's STRs reveals numerous 
complaints of, and treatment for, headaches, starting in 
April 1980.  In 1997, the Veteran sought treatment for 
headaches five times, complaining of headaches in the frontal 
and occipital areas accompanied by nausea.  The Veteran was 
given diagnoses of questionable new onset migraine and 
vascular headaches in February 1997.  In April 1997, she 
reported having sinus headaches.  Thus, there is sufficient 
evidence of in-service occurrence of headaches.

Post-service, treatment records reveal that the Veteran first 
complained of migraine headaches during a VA gynecological 
examination in April 2000.  She indicated that her headaches 
began in 1980 during service and that she treated such 
headaches with over-the-counter medication and antihistamine.  
See VA examination report dated in April 2000.  She also 
complained of headaches during a visit to the Women's Clinic 
and during a rheumatology consultation session in October 
2000.  See, e.g., VA treatment records dated in October 2000.  

As to a nexus between the Veteran's current migraine 
headaches and her active military service, the findings of 
the April 2008 VA examiner provide strong evidence in favor 
of the claim.  Specifically, during the examination, the 
Veteran complained of suffering from migraines about two 
times each month, with associated symptoms of nausea, light 
sensitivity, and dizziness.  Headaches may be triggered by 
strong smells, smoke, eating improperly, and stress.  Upon a 
review of the claims file and an examination of the Veteran, 
the VA examiner noted that the she received treatment for 
recurrent headaches during service and that the headaches 
described during service seemed consistent with the current 
headache disorder.  Thus, the VA examiner concluded that the 
Veteran's migraine headaches most likely were caused by, a 
result of, or began in service.  See VA examination report 
dated in April 2008.  Since there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides evidence in 
favor of the claim for direct service connection.  

The Board notes that in a July 2009 SSOC, the RO continued 
its denial of the Veteran's claim for service connection for 
headaches.  The RO reasoned that, because service connection 
had been granted for menorrhagia, and menstrual migraines 
were noted as a recurring symptom, granting service 
connection for migraine headaches would be considered 
pyramiding under 38 C.F.R. § 4.14.  However, the Board finds 
no pyramiding by granting service connection for migraine 
headaches.  In this regard, under 38 C.F.R. § 4.14, 
pyramiding occurs when the same manifestation is evaluated 
under different diagnoses.  In this case, the Veteran's 
gynecological disorder is diagnosed as menorrhagia and is 
rated under Diagnostic Code 7613, which concerns disease or 
injury of the uterus.  38 C.F.R. § 4.116, Diagnostic Code 
7613.  Her migraine headaches, though possibly stemming from 
the same gynecological disorder, are a different 
manifestation of the same disorder.  Granting service 
connection for a different manifestation of the same disorder 
is not prohibited under 38 C.F.R. § 4.14.

Thus, the Board finds that service connection for migraine 
headaches is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the Board notes that the precise 
nature and extent of her now service-connected migraine 
headaches is not before the Board at this time.  Only when 
the RO rates the migraine headaches will this become a 
pertinent consideration.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).


ORDER

Service connection for migraine headaches is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


